At the outset, allow me to welcome a very relevant event that took place here a few days ago — on 10 September — when, by 136 votes in favour, the General Assembly approved the Basic Principles on Sovereign Debt Restructuring Processes (resolution 69/319). That was a very significant triumph.
New principles have been established — which I have written down here so that I do not forget any of them — that should guide how we address and resolve matters when a country has decided to renegotiate its external debt. They include the sovereignty of a country to decide its own macroeconomic policies and how it will restructure its debt; good faith, transparency, impartiality, and equitable treatment so as not to distinguish among different creditors and so that everybody is treated in the same manner. They also include sovereign immunity from jurisdiction and execution, as well as legitimacy and sustainability.
The latter is perhaps one of the most important principles, as it refers to repaying and honouring one’s debts — not at the cost hunger and poverty for the people, but through a political and economic project and through macroeconomic variables that should make the development and growth of society sustainable.
Finally comes perhaps the most important principle lacking today in terms of regulation of sovereign debt. It is a logical principle that applies in nearly all the domestic legal systems throughout the world. When a company goes bankrupt and is unable to pay its debts in any country — including in this one, the United States of America, where municipalities are also allowed to go bankrupt — how is consensus reached? Through a qualified majority. When 66 per cent of the creditors here in the United States, and also in my own country of the Argentine Republic, come to an agreement with the debtor with regard to timetables and the form of the payment, that becomes law and is mandatory for the other creditors. Let me repeat, when 66 per cent agree. That principle also enshrines the idea that when the majority decides on a form of payment, that should be accepted by everybody else.
This agreement — these principles and conventions — was approved here, and we have decided to submit it to our parliament for it to become an instrument of public order that controls our country’s domestic practices. It has its roots in the default that Argentina experienced in 2000, history’s largest sovereign default. At that time the world was growing by more than good rates. However, Argentina went bankrupt as a result of debts that had been incurred much earlier. In fact, to be more accurate, it began in earnest in 1976, when there was a coup d’état and the country’s constitutional order was overthrown, and began to deepen in the 1990s with the convertibility regime, by which they made us Argentines believe that an Argentine peso was worth $l. That culminated in the 2001 default and in institutional bankruptcy: there were five different Governments in just one week.
Argentina, however, was able to rebuild its economy and its society when politics once again took control over the economy starting on 25 May 2003. It was then decided to summon creditors to a first restructuring offer in 2005, and again in 2010 under my presidency. The first restructuring was during the presidency of Néstor Carlos Kirchner, who in his first address to the General Assembly (see A/58/PV.11) said that the dead did not pay their debts and that it was necessary for the creditors to allow Argentina to grow in order to be able to pay. That was neither a premonition on his part nor a matter of foretelling the future. He simply applied economic logic: it was impossible to pay a debt in the absence of growth in the economy of the debtor country. That is when Argentina began its inexorable process of getting out of debt.
But it also had to do with what happened in 2005, when it was decided to pay off the total debt to the International Monetary Fund (IMF), which had been imposing macroeconomic policies on our country. That is when Argentina began to grow and linked itself up as yet another wagon to the locomotive engine of the emerging countries, which were the ones that had been supporting the sustained growth of the international economy. Let us not forget that the greatest growth was led by the emerging countries, essentially headed by the giants of Asia.
During my first address to the General Assembly as President of the Argentine Republic, in September
2008 (see A/63/PV.5), I noted how the locomotive that was driving the world to sustained growth had another locomotive engine added to it. Like those old trains with two locomotive engines, this one now also had two: China and the rest of the emerging countries, pulling towards growth with rates that in the case of China had already attained 14 per cent growth in gross domestic product by 2007.
Then in 2008, with the fall of Lehman Brothers on Wall Street, came an economic crisis that we are still experiencing, but with several differences. Although it began here at the very heart of international finance, there had in fact been signs of a crisis, namely, the 2007 sub-prime mortgage crisis, which ultimately exploded in 2008. The year 2009 marked the global economic collapse, except in Asian countries. Even in Latin America, we experienced negative growth that year. In 2010 the crisis spread to the eurozone, and off they went to the rescue of indebted countries. We all know that was a euphemism; the banks were actually the ones they went to rescue. Billions of dollars were transferred to banking institutions. I still remember a discussion that took place in London at the Group of 20. Our position was that, while it was necessary to save the banks to stave off a 1930s-type depression, it was also absolutely essential that there be regulation so that the tide of resources that was being injected into the financial sector should flow back to the real economy, enter the goods and services production cycle and make the wheels of growth turn again.
But none of that happened. Indeed, on the contrary, adjustment policies were the consideration in exchange for being rescued. And the adjustment policy imposed on the eurozone caused a recession in that zone and a drop in employment to unprecedented lows: 50 per cent of young people in Italy unemployed, with double-digit unemployment in Spain as well.
That is how we got to 2014 and 2015, with a sharp decrease in global demand. Now we see how that crisis train — the Lehman Brothers locomotive engine, which departed from here, in the heart of Wall Street, and stopped off in Europe — is trying to move on to the emerging economies, we who underpinned economic growth for so long. Argentina was and is part of that growth. This year, despite difficulties and the harassment by vulture funds, which do not collect nor do they allow the 92.7 per cent that agreed to the two restructurings to collect, with the complicity 
of a certain part of this country’s judiciary, there are demands that
we pay 7 per cent of the creditors $20 billion, when the restructuring accepted by the 92 per cent had amounted to $40 billion.
What is the capitalistic logic behind this? What is the mathematical model for this? How long would it take us to restructure those 93 per cent if we met the demands of these predatory financiers, who make up only 7 per cent of the creditors, and paid them half of what we paid to 92 per cent of the creditors? Any logical judge would say that was not right. One cannot pay to 7 per cent of the creditors half of what one pays the other 92 per cent of the creditors, particularly when some of the 7 per cent had bought lots of these bonds after Argentina had already defaulted on its external debt.
It is for that reason that the approval of the Basic Principles on Sovereign Debt Restructuring Processes — for which there are some precedents already through anti-vulture laws such as those in the Kingdom of Belgium — represents help, not to Argentina, which is depositing 100 per cent of its debt to its creditors, but help to the rest of the world. It is the first serious attempt to introduce fairness and regulation to the financial and derivatives sectors, which, from the moment that merchant banks became investment banks, have remained outside the scope of all oversight and intervention.
That is why we say that what was agreed on 10 September was a very significant and major step forward that must also be in line with the fact that the world is not doing well at all. That is not news to anyone. We could talk about the refugee crisis resulting from the action of financial predators in countries that do not manage to support their people who have to migrate to Europe in canoes or rafts from Africa, or about the refugees who have to flee their homelands because of warlords.
I also want to talk to the Assembly about an unprecedented process of economic concentration that is unheard of in the world. According to the most recently released IMF report, 1 per cent of the global population at present is holding 50 per cent of the wealth. Here, in this very country that once hosted the American dream — the dream of the American middle classes, which encouraged and continues to encourage so many Latin Americans to come here — 1 per cent have more than 30 per cent of the total wealth. How long can such a society or the world continue when income
distribution is that unfair and with all the consequences of such unfairness?
Yesterday, at President Xi Jinping’s gender equality meeting, we pondered how gender empowerment could be discussed in a world in which resources are so unequally distributed; how much gender equality can we find in a world that expels people from their home countries because they have become unlivable and when they are refused entry into other countries? That forces us to address the problem of the financial markets and the need to reinject resources into the real economy so that employment and production can be resumed as the main engines for societies’ welfare.
I should also like to welcome the fact — and commend the United States of America, the Islamic Republic of Iran, the permanent members of the Security Council and Germany — that an agreement was reached on nuclear issues that will help to defuse the situation and provide more certainty and security to a world shrouded in conflicts and warmongering. We were aware of those negotiations. We harboured hopes that this agreement would eventually see the light of day.
Members will wonder how we knew. Easy. In 2010 Gary Samore, at that time the White House’s top adviser on nuclear issues, visited us in Argentina. He came to visit Argentina on a mission with one goal. In 1987, under the first democratic Government and under the control of the International Atomic Energy Agency, Argentina supplied the nuclear fuel for the reactor known as “Tehran”. Gary Samore explained to our Minister for Foreign Affairs, Mr. Héctor Timerman, that negotiations were under way on an agreement for the Islamic Republic of Iran to cease its uranium enrichment activities or to do it to a lesser extent, but that Iran claimed that it needed to enrich for the Tehran nuclear reactor and that was hindering negotiations. They came to ask us to provide nuclear fuel to the Islamic Republic of Iran. President Rouhani was not yet in office. The negotiations had begun under President Ahmadinejad.
I remember that the Minister for Foreign Affairs came to see me and submitted to me the proposal that Gary Samore had brought. He had already informed the White House envoy that his request would be very difficult to satisfy given the relationship between Argentina and the Islamic Republic of Iran because of the terrorist attack against the Argentine Israelite
Mutual Association (AMIA) that had taken place in 1994 and the decision of the judge in the case to press charges against five Iranian citizens and summon them to appear in court. Against that backdrop, it was impossible for Argentina to make a contribution to the negotiation process, which, I repeat, was already under way in 2010. I looked at the Minister in my office — I recall this clearly — and I said that if the request was made in writing and signed, we could cooperate despite all that, because we believed that the attainment of the nuclear non-proliferation objective was important.
Members know that Argentina is a member of a select club of nuclear energy-producing countries but that, nonetheless, we occupy a leading position in the field of non-proliferation. Therefore, for us nuclear non-proliferation is also a question of governmental interest. That is what I said to my Minister for Foreign Affairs, who in turn conveyed to the White House envoy that we would agree to provide the fuel, because it had been in the hands of Argentina since 1987 and we also had the necessary technology to produce it — in exchange, obviously, for such a request to be submitted in writing and signed. That message was conveyed. I believe that that was the last time that the Minister saw Mr. Samore.
Thus by 2013, when Argentina signed the memorandum of understanding with the Islamic Republic of Iran to unblock the legal matter that had brought the case to a halt years ago — and please bear in mind that the attack took place in 1994 and I am now referring to what happened in 2013 — other Governments had intervened, there had been other developments. And, because we were strongly convinced of the need to combat terrorism and of the importance of remembering, of honouring truth and justice and clarification, we were trying to find those who were guilty of that terrorist attack and to punish them.
That was the objective of the memorandum of understanding. However, it seems as if all hell broke loose with the signing of the memorandum. Time passed, and when the agreement was signed on 2 April between the 5+1 and Iran — no longer with Ahmadinejad but with Rouhani — and with the negotiations well under way, one could not but wonder why there was so much opposition and criticism against us negotiating with Iran a simple agreement of judicial cooperation for the Argentine judge to depose in Teheran the five Iranian citizens accused because of the laws that prevented the extradition of Iranian citizens. What was the reason?
I learned it here from the mouth of another President regarding hypocrisy in diplomatic relations. There is much hypocrisy blended with a lot of geopolitics and very little interest in setting the record straight when it comes to remembering and honouring the truth and justice demanded by the victims and their families.
We later sent a bill on this treaty to our Congress, which approved. I say to President Obama that I fervently hope that the United States Congress will also approve the agreement, or at least refrain from blocking it, as it will be an important contribution to global peace.
We are coherent in our approach. It is not that what applies to us does not apply to others, although we use elements or instruments that have little to do with the objectives we declare to harm the relation or the image of a country, but that is the reality of the situation.
Finally, the judge hearing the AMIA case also considered it to be a mechanism apt to shed light and to allow him to depose the accused. An appellate court was not of the same mind, and today the case has all but come to a halt. Today we can appeal only to the goodwill of the Islamic Republic of Iran, because we have no other instrument to obtain the Iranians’ depositions.
But there have been developments in my country. Under way today, on the grounds of concealment, is an action brought against the highest ranking authorities and intelligence and judicial officials taking part in the AMIA case since 1994. The proceeding is now at the oral and public trial stage.
After my order late last year to remove from office whole sectors of Argentina’s intelligence officials on the grounds of strong suspicions that they had hindered the investigation and opposed attempts to unblock the case by going and deposing the Iranians, I dismissed some high-ranking officials, some of whom had been in office since 1972 and had rendered services to all the dictatorial Governments and all the other Administrations, including my own. Some of those dismissed officials have settled here in the United States. A few days after these dismissals, the investigating prosecutor, Alberto Nisman, died.
All this amounts to something more than I have already said. I have always maintained that AMIA was a complex game of chess in international politics. Today I believe that, in addition to a chess game, it is also spiderweb of interests alien to my country. As with
all spider webs, it is only the weakest and the smallest that get caught, while the others remain outside.
In the trial for concealment being pursued now, the commencement of which was delayed almost 14 years, and also in the investigation under way into the death of Prosecutor Nisman, some details are being revealed of horrific linkages to external secret services, bank accounts abroad and relationships with vulture funds that have been denounced not by me but by individuals who are themselves members of my country’s Jewish community.
I am not here to talk with hypocrisy or lies, I am talking about what is actually happening. A few days ago we summoned the United States Ambassador in our country for an explanation of the capacity in which a particular former member of the intelligence services of Argentina was in the United States. He was in charge of the entire investigation of the AMIA case from the outset. I was just a provincial deputy in the south of the country, in Patagonia, and a delegate to the constitutional convention when the bomb exploded, and that person was already in charge of the investigation. The investigation into the death of Prosecutor Nisman is now proving his total and absolute connection with the Prosecutor, as well as that of other individuals.
On instructions from the Ministry for Foreign Affairs, our Ambassador to the United States has submitted two letters to the State Department and also held meetings with the State Department to ask in what capacity that person was here in the United States. He is almost protected. I do not know from what or from whom, but he is here and protected. A few days ago, the new prosecutors in the AMIA case asked Interpol to issue a Blue Notice concerning the whereabouts of that individual.
As we have been doing since 2007, first President Kirchner and then me, every year we have been requesting the cooperation of the Islamic Republic of Iran to clarify the attack. Today we are also asking for the cooperation of the United States. Judges in our country want to know the whereabouts of this official whom everybody refers to as someone closely connected to the case, and a cover-up is even mentioned.
Members may ask themselves why I spend so much time on this issue. It is very little compared with the time that organizations paid by vulture funds have devoted in this country to criticizing, slandering and offending us as if we were accomplices of the Iranian
regime. If we are accomplices of the Iranian regime, then what is President Barack Obama? Is he not also?
Hypocrisy and double standards cannot continue in diplomacy. We cannot continue to use weapons and instruments of international intrigue — old ones — worthy of a John le Carré novel. The world is a world of communications, of the globalization of the Internet, which some dreamed would enable them to better dominate the entire world. Today the Internet is a very powerful communication tool for everyone, the entire global village where everybody knows instantly what is happening in a particular place in the world.
Our Government in Argentina will tirelessly continue to seek truth and justice in the AMIA case. We ask for the cooperation of the country whose citizens are accused, and of this country, the United States, so that it will also help to clarify the presence of this citizen, who will surely be required, as he is already being required, by the State agencies in our country.
In this world of economic crisis — and I was listening closely to some of today’s speeches — the truth is that enemies change and mutate with amazing speed. I remember the most recent G-20 meeting in which I participated — I was absent for the last one for health reasons — in St. Petersburg, where those who confronted the Government of Syria, the freedom fighters, were those who had to be supported by the entire Western world. Today the freedom fighters are part of the Islamic State of Iraq and Shams. I should like to ask members how this seemingly Islamic group actually functions. Who finances it?
When one sees these horrendous scenes where people have their throats slit and where one can clearly see three or four cameras filming the scenes, it is like a movie. It is not simply a home-made film such as a fundamentalist group could make with a simple camera. No, this is almost a full-on production. At times it seems almost like a Francis Ford Coppola movie. Four or five cameras are used, and the faces are never shown. It would be good if we asked ourselves from where is all this financed. That would help to ensure that the world can find clues to combat one of the worst scourges facing humankind today: fundamentalism of whatever nature, whether dogmatic or religious, but mainly those who consider their neighbour an enemy and a target to be eliminated.
I do not want to leave the Assembly today only with problems of debt and the economy or terrorist attacks
and international complicity. I also wish to pay homage to the continent of which I feel I am a daughter, Latin America.
Not long before I spoke, the President of Cuba, Raứl Castro, a President and a comrade whom I love and admire, spoke to the Assembly. For the first time in 17 years the President of Cuba is back here in the General Assembly. The truth is that for us Latin Americans, members of the Common Market of the South, the Union of South American Nations and the Community of Latin American and Caribbean States who have struggled so much, discussed so much and argued so much so that Cuba can return to be part of these multilateral entities, we see this as a triumph of perseverance by the region, and fundamentally an achievement by Cuba.
We also recognize the Government of the United States, which has finally opened its mind and understood that things could not continue as they had done in the past. I should like to thank another Latin American who was also in this very same Hall — and who has perhaps greater authority than the rest of us because he sits on the throne of St. Peter in Rome — who played a determining role in establishing the agreement between the United States and Cuba. He came here and spoke from this platform (see A/70/PV.3) to the world and said that money cannot continue to determine politics and that there was a basic principle understood by all religions, that is, “Do not do to others what you would not like others to do to you”.
As a Latin American I also had the joy of seeing the other day in Havana the photograph of the President of Colombia, the President of Cuba and the representative of the Revolutionary Armed Forces of Colombia launching the end of a conflict that has been going on for more than 50 years and that they had tried to end with bombs and rifles. No, political, social and cultural conflicts are not resolved with bombs and rifles; they
are resolved by talking, through dialogue and the acceptance of others.
I am pleased to be part of the Latin American region, where we do not have religious or cultural clashes, where we are all children or grandchildren of immigrants and where we still receive even internal migrations. In my country the public and free national universities host students from across the continent. We do not issue a red card to anyone, for we believe it is necessary to contribute to and establish a more just world.
For that reason I say that Latin America — once perhaps the emblem of inequality — with the growth achieved by the national, popular and democratic Governments that some call populist but which have incorporated millions of our fellow citizens and which have allowed our citizens to enjoy the benefits of education, health and housing — today we say that we are a growing continent, a continent of integration.
Perhaps the contribution that Argentina has made — it was left alone in 2001 but could still reconstruct our country, and today its gross domestic product will grow by 2.7 per cent — allows us to say that inclusion, growth, development, production and trade will be reactivated only by employing the millions who have lost their jobs, improving the wages of those who get a pittance, respecting the rights of young people and children and, on the basis of synthesis, creating a fairer, more equitable and more egalitarian society.